           Case 1:20-cv-00085-RP Document 15 Filed 03/19/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 LAWHQ, LLC, and THOMAS ALVORD,
                 Plaintiffs,
         v.                                            Civil Action No. 1:20-cv-00085-RP
 SEANA WILLING, in her official capacity as
 Chief Disciplinary Counsel of the Texas
 Office of Chief Disciplinary Counsel,
                 Defendant.


 PARTIES’ STIPULATION REGARDING MOTION TO HOLD THE PROCEEDINGS
                           IN ABEYANCE

       WHEREAS, Plaintiffs LawHQ, LLC (“LawHQ”) and Thomas Alvord have sued

Defendant Seana Willing, only in her official capacity as Chief Disciplinary Counsel of the Texas

Office of Chief Disciplinary Counsel;

       WHEREAS, Plaintiffs claim that Texas Disciplinary Rule of Professional Conduct 7.01(a),

which states “[a] lawyer in private practice shall not practice under a trade name . . . or a firm name

containing names other than those of one or more of the lawyers in the firm,” violates their First

Amendment right of free speech;

       WHEREAS, the Committee on Disciplinary Rules and Referenda has initiated the

disciplinary rule proposal process under §§ 81.0875-81.08794 of the State Bar Act (Tex. Gov’t

Code Ann. ch. 81) to amend Part VII of the Texas Disciplinary Rules of Professional Conduct,

including to eliminate Rule 7.01(a)’s blanket prohibition on the use of law firm trade names;

       WHEREAS, the proposed amendments to Part VII of the Texas Disciplinary Rules of

Professional Conduct were published in the March 2020 edition of the Texas Bar Journal, in the

Texas Register, and on the State Bar website;
          Case 1:20-cv-00085-RP Document 15 Filed 03/19/20 Page 2 of 4




       WHEREAS, the rule-proposal process to amend Part VII of the Texas Disciplinary Rules

of Professional Conduct is currently ongoing and subject to the statutory requirements of Tex.

Gov’t Code Ann. §§ 81.0875-81.08794;

       WHEREAS, upon adoption of the proposed amendments to Part VII of the Texas

Disciplinary Rules of Professional Conduct pursuant to Tex. Gov’t Code Ann. §§ 81.0875-

81.08794, the provisions of Rule 7.01(a) that Plaintiffs challenge would be eliminated;

       IT IS HEREBY STIPULATED AND AGREED, by Plaintiffs and Defendant, that:

   1. The above-captioned matter should be held in abeyance pending the completion of the rule-

       proposal process under Tex. Gov’t Code Ann. §§ 81.0875-81.08794 to amend Part VII of

       the Texas Disciplinary Rules of Professional Conduct. The parties shall file a joint motion

       to hold the proceedings in abeyance pending the completion of the rule-proposal process.

       The joint motion shall provide for the filing of a status report and any recommendations

       within ten days after completion of the rule-proposal process.

   2. The rule-proposal process shall be considered complete upon the earlier of (1) the defeat

       of the proposed amendments; or (2) approval of the proposed amendments by the Texas

       Supreme Court in accordance with Tex. Gov’t Code Ann. § 81.0879.

   3. Pending a final judgment in the above-captioned matter, the Texas Chief Disciplinary

       Counsel shall not enforce against LawHQ or lawyers who are members of that firm the

       prohibition against “practic[ing] under a trade name” or “practic[ing] under . . . a firm

       name containing names other than those of one or more of the lawyers in the firm” under

       Texas Disciplinary Rule of Professional Conduct 7.01(a).

   4. At all times, the Chief Disciplinary Counsel shall retain the authority to enforce against

       LawHQ and lawyers who are members of that firm all other provisions of the Texas



                                                2
         Case 1:20-cv-00085-RP Document 15 Filed 03/19/20 Page 3 of 4




      Disciplinary Rules of Professional Conduct, including the requirement that a “lawyer shall

      not make or sponsor a false or misleading communication about the qualifications or the

      services of any lawyer or firm” under Texas Disciplinary Rule of Professional Conduct

      7.02(a).



STIPULATED TO AND AGREED BY:



 /s/ Gregory A. Beck                              /s/ Thomas S. Leatherbury
 Gregory A. Beck                                  Thomas S. Leatherbury
 Counsel for Plaintiffs LawHQ, LLC,               Counsel for Defendant Seana Willing
 and Thomas Alvord


Dated: March 19, 2020




                                              3
           Case 1:20-cv-00085-RP Document 15 Filed 03/19/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I certify that on March 19, 2020, I electronically filed the foregoing Parties’ Stipulation

Regarding Motion to Hold the Proceedings in Abeyance with the Clerk of the Court for the U.S.

District Court for the Western District of Texas by using the Court’s CM/ECF system, which will

send notification of such filing to the following:


 Douglas J. Powell
 S.B.N. 16194900
 820 West 10th Street
 Austin, TX 78701
 (512) 476-2457
 dpowell@dougpowelllaw.com

 Gregory A. Beck (admitted pro hac vice)
 D.C. Bar No. 494479
 1250 Connecticut Avenue NW
 Suite 700
 Washington, DC 20036
 (202) 684-6339
 greg@beck.legal

 Rebecca Evans (admitted pro hac vice)
 Utah Bar No. 16846
 General Counsel
 LawHQ, LLC
 299 S. Main St. Ste. 1300
 Salt Lake City, UT 84111
 (385) 233-6612
 rebecca@lawhq.com

 Counsel for Plaintiffs
                                                         /s/ Thomas S. Leatherbury
                                                         Thomas S. Leatherbury
                                                         Counsel for Defendant




                                                     4

US 6930715v.2
